Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 7/27/2021 has been received and entered.  Claims 29-39 have been cancelled, and claims 41-50 have been added.
Claim 1-28, 40-50 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 7/27/2021 is acknowledged.  The claims drawn to Group II have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
It is noted that newly submitted claims 40-50 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as they are directed to a medium storing instruction, and the method does not necessarily require such medium or a computer.  However, upon initial review and search it does not appear to be undue burden to examine both groups together.


Priority
	This application filed 10/15/2018 claims benefit to US provisional applications 62/571981 filed 10/13/2017 and 62/644294 filed 3/16/2018; and is related to PCT/US18/55875 filed 10/15/2018 by virtue of priority claim to provisional applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28, 40-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 and 40 recite the requirement of that a model ‘extract an embedding comprising an array of features comprising corresponding feature values’ which is unclear and appears to be incomplete in how an expression profile is related to features and values.  Further, it is unclear how a determination is performed or similarity score is subsequently provided.  Review of the specification teaches at [0022]:
“A model is implemented to develop a metric of compound functional similarity to inform in silico drug repurposing. The model determines an embedding from an L1000 expression profile of a cell affected by a perturbagen into a multidimensional vector space. As described herein, an embedding refers to mapping from an inputs space (i.e., a gene expression profile) into a space in which another structure exists (i.e., the metric of functional similarity). A perturbagen refers to a compound or genetic or cellular manipulation which, when introduced to a cell, affects gene transcription within the cell, for example by upregulating or downregulating the production of RNA transcripts for a given gene. Accordingly, the model receives an expression profile (sometimes referred to simply as a "profile") of a cell affected by a perturbagen for which pharmacological properties are not known, or a "query perturbagen." The system accesses expression profiles of cells affected by perturbagens for which pharmacological properties are known, or "known perturbagens."”

and appears to require ‘another structure exists’, however the specification fails to define this transformation of information and any means to provide any specific scoring or a comparison.  While the art of record appears that in general expression profiles or transcriptome information 
	More clearly setting forth steps of specific data that is obtained and how it is analyzed to come to a conclusion that it is related would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28, 40-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to comparing expression profiles to determine if they are similar (claim 4 is directed to a media with the stored instructions of the method).  More specifically, based the guidance of the specification and support of the use of a ‘trained model’ and product claims for a medium, the claims are directed to a computer implemented method where expression profiles are provided representing two cells affected by different ‘perturbagen’ which can be ‘any compound or genetic or cellular manipulation which, when introduced to a cell, affects gene transcription within the cell’.  Given the guidance of the specification and breadth of the claims, they appear to encompass using a computer model to analyze similarities and/or difference between expression profile information.  Dependent claims set forth further limitations on how the comparison is performed or general features that a model or neural network may implement without any specific requirement related to the initial expression profile.

For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing expression data for comparison between two profiles.  The claim requires computing similarity scores and ranking the values to determine relatedness.  The judicial exception is a set of instructions for analysis of expression data and appear to fall into the category of Mathematical Concepts, that is mathematical relationships for elements that appear to require a ‘score’ and ‘ranking’, and into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) to the extent that comparing and ranking similarities and/or difference between profiles could be performed on paper and in one’s mind.  It is noted that there is no required amount or complexity of the expression profile, or means of scoring or ranking that is beyond the ability of the mind to observe and make judgement (for example as illustrated in Fig 6).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied.  The claims require input data and a final assessment of the analysis.  Further, this judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements for the use of a trained model and thus use of a computer, but are found to be the steps of analyzing expression data with known computer tools without any specific guidance on 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of expression data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare expression profiles.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  

One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific 

Conclusion
No claim is allowed. 
Comparison of expression profiles were known and performed using neural netowrks as trained models as evidenced by Lancashier et al (Breast Cancer Res Treat (2010) 120:83–93 DOI 10.1007/s10549-009-0378-1) or Ziaei et al. (JRMS 2006; 11(1): 13-17) or Jovanovich et al. (WO2017/075293, related to US Application 15/771607) who provide systems and methods of obtaining expression data from a cell for further analysis.  The art provides for the use of neural networks and decoding the data, however fails to provide the analysis steps as instantly claimed.  With respect to the analysis of transcriptome data, Subramanian et al. provide the analysis of pharmacological agents by studying chemical perturbations of transcriptome information by gene profiling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631